 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6620 
 
AN ACT 
To amend title 18, United States Code, to eliminate certain limitations on the length of Secret Service Protection for former Presidents and for the children of former Presidents. 
 
 
1.Short titleThis Act may be cited as the Former Presidents Protection Act of 2012.  
2.Eliminating certain limitations on the length of Secret Service Protection for former Presidents and for the children of former Presidents 
(a)Former PresidentsSection 3056(a)(3) of title 18, United States Code, is amended by striking unless the former President did not and all that follows through warrant such protection.  
(b)Children of Former PresidentsSection 3056(a)(4) of title 18, United States Code, is amended by striking for a period and all that follows through comes first.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
